Dismissed and Memorandum Opinion filed January 17, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-01035-CR

                     BRYCE EXCELL GRANT, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 177th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1477422

                MEMORANDUM                        OPINION

      After a plea of guilty, appellant was convicted of the felony offense of
attempted retaliation and sentenced to ten months in state jail on January 26, 2016.
No timely motion for new trial was filed. Appellant’s notice of appeal was not filed
until September 29, 2018.

      A defendant’s notice of appeal must be filed within 30 days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App.
P. 26.2(a)(1). A notice of appeal that complies with the requirements of Texas Rule
of Appellate Procedure 26 is essential to vest the court of appeals with jurisdiction.
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not
timely perfected, a court of appeals does not obtain jurisdiction to address the merits
of the appeal. Under those circumstances it can take no action other than to dismiss
the appeal. Id.

      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Justices Wise, Zimmerer, and Spain.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2